UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6121


STEVE CARL CHADWICK-EL,

                Plaintiff – Appellant,

          v.

ROGER W. TITUS, U.S. District Court Judge, MD,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02662-RDB)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Carl Chadwick-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve   Carl     Chadwick-El    appeals      the    district     court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e) (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.              See Chadwick-El v. Titus, No.

1:09-cv-02662-RDB (D. Md. filed Nov. 4, 2009; entered Nov. 5,

2009).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented         in   the    materials

before   the   court   and    argument     would   not    aid       the   decisional

process.

                                                                            AFFIRMED




                                      2